United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2232
                        ___________________________

                                 Jesus Lara-Nieto

                             lllllllllllllllllllllPetitioner

                                           v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                        ___________________________

                                No. 18-3383
                        ___________________________

                                  Jesus Lara-Nieto

                       lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Chad Wolf, Acting Secretary, Department of Homeland Security; Peter Berg,
  District Director, U.S. Immigration & Customs Enforcement (ICE); William P.
                     Barr, Attorney General of the United States

                     lllllllllllllllllllllDefendants - Appellees1
                        ___________________________



      1
      Appellee Wolf is automatically substituted for his predecessor under Fed. R.
App. P. 43(c)(2).
                                No. 18-3385
                        ___________________________

                                  Jesus Lara-Nieto

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Chad Wolf, Acting Secretary, Department of Homeland Security; Mario Ortiz,
 District Director, U.S. Immigration & Customs Enforcement (ICE); Peter Berg,
 District Director, U.S. Immigration & Customs Enforcement (ICE); William P.
                    Barr, Attorney General of the United States

                     lllllllllllllllllllllDefendants - Appellees2
                                      ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                       with

                   Appeals from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: October 16, 2019
                            Filed: December 27, 2019
                                  ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.


      2
      Appellee Wolf is automatically substituted for his predecessor under Fed. R.
App. P. 43(c)(2).

                                          -2-
       In this consolidated appeal, Jesus Lara-Nieto petitions for review of an order
of the Department of Homeland Security (DHS) reinstating a prior order of removal
and appeals the dismissal of his related complaints that were filed in federal district
court. Having jurisdiction under 8 U.S.C. § 1252(a) and 28 U.S.C. § 1291, we deny
his petition for review in the lead case and affirm the district court3 in the
consolidated cases.

                                          I.

      Jesus Lara-Nieto, a citizen of Mexico, unlawfully entered the United States in
1993. In 2003, he was convicted of “Assault-Family Violence” in Texas state court.
Lara-Nieto was later served with a Notice of Intent to Issue a Final Administrative
Removal Order (Notice of Intent), charging him with removability as an alien
convicted of an aggravated felony under 8 U.S.C. § 1227(a)(2)(A)(iii). In describing
the type of aggravated felony that Lara-Nieto committed, the Notice of Intent
erroneously referred to § 101(a)(43)(B) of the Immigration and Nationality Act
(INA), which defines an aggravated felony, in part, as certain drug-trafficking
offenses. See 8 U.S.C. § 1101(a)(43)(B). It did, however, refer to Lara-Nieto’s
conviction for “Assault-Family Violence” in the factual allegations supporting
removability.

      After affording Lara-Nieto an opportunity to respond, immigration authorities
issued a Final Administrative Removal Order on July 1, 2003 (Removal Order). The
Removal Order stated that Lara-Nieto was convicted of an aggravated felony under
§ 101(a)(43)(F) of the INA, which defines an aggravated felony, in part, as a crime
of violence. See 8 U.S.C. § 1101(a)(43)(F). On July 15, 2003, Lara-Nieto was
removed from the United States.


      3
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -3-
       At some point thereafter, Lara-Nieto illegally reentered the country. On April
27, 2018, DHS reinstated the Removal Order pursuant to 8 U.S.C. § 1231(a)(5).
After indicating that he was afraid to return to Mexico, Lara-Nieto participated in a
reasonable-fear interview via telephone with a DHS asylum officer on May 8, 2018.
During the interview, Lara-Nieto testified that he feared returning to Mexico because
his hearing impairment would lead to him being persecuted and make it difficult for
him to find work. He also stated that he believed that he and his family would be in
danger if they returned to Mexico, as individuals who return to Mexico from the
United States are perceived as wealthy and are often extorted by criminals. The
asylum officer, however, found that Lara-Nieto failed to establish a reasonable fear
of persecution on the basis of a protected ground or that he would be tortured if
removed from the United States.

       Lara-Nieto subsequently appealed the asylum officer’s reasonable-fear
determination to an immigration judge (IJ). The IJ similarly found no reasonable fear
of persecution on the basis of a protected ground or that Lara-Nieto would be
tortured. Although Lara-Nieto also challenged the validity of the Removal Order, the
IJ declined to reach the merits of that order for jurisdictional reasons. The IJ’s denial
of Lara-Nieto’s appeal became the final agency decision. See 8 C.F.R.
§§ 208.31(g)(1), 1208.31(g)(1); see also Cardoza Salazar v. Barr, 932 F.3d 704, 706
n.2 (8th Cir. 2019). Neither the asylum’s officer’s written findings nor the IJ’s order
clearly distinguish between Lara-Nieto’s claims for withholding of removal and
claims for protection under the Convention Against Torture (CAT); rather, they
simply find that he failed to demonstrate a reasonable fear of either persecution or
torture.

       Lara-Nieto petitioned for review of the order reinstating the Removal Order in
this Court, and while his petition was pending, he filed two lawsuits in federal district
court in which he sought review of DHS’s reinstatement of the Removal Order and
to compel DHS to adjudicate a motion to reopen. He also moved for temporary

                                          -4-
restraining orders to prevent his removal from the United States. The district court,
however, denied his motions and dismissed both lawsuits for lack of jurisdiction.
Lara-Nieto timely appealed the dismissal of his lawsuits, and those appeals were
consolidated with his petition for review.

                                           II.

       We first consider whether the district court correctly dismissed Lara-Nieto’s
complaints. This Court reviews de novo a district court’s dismissal of a complaint
for lack of subject-matter jurisdiction. See Mohamed v. Melville, 274 F. App’x 495,
496 (8th Cir. 2008) (per curiam) (citing Hastings v. Wilson, 516 F.3d 1055, 1058 (8th
Cir. 2008)).

       Lara-Nieto argues that, because the circumstances surrounding the entry of the
Removal Order constitute a “gross miscarriage of justice,” the district court had
jurisdiction to review DHS’s order reinstating the Removal Order pursuant to
§ 1231(a)(5). We find his argument unpersuasive. Indeed, the relevant statute says
that “[n]otwithstanding any other provision of law (statutory or nonstatutory) . . . a
petition for review filed with an appropriate court of appeals . . . shall be the sole and
exclusive means for judicial review of an order of removal entered or issued under
any provision of this chapter.” 8 U.S.C. § 1252(a)(5). We have interpreted this to
mean that the federal courts of appeals have exclusive jurisdiction to consider the
propriety of orders reinstating prior orders of removal. See Molina Jerez v. Holder,
625 F.3d 1058, 1072 (8th Cir. 2010) (“We agree with the district court’s statement
that jurisdiction to review the propriety of the Reinstatement Order rests with the
court of appeals.”); Ochoa-Carrillo v. Gonzales, 446 F.3d 781, 782 (8th Cir. 2006)
(“[J]udicial review in the appropriate court of appeals is the sole and exclusive means
to review a § 1231(a)(5) order reinstating a prior removal order[.]” (internal quotation
marks omitted)). Accordingly, the district court correctly dismissed Lara-Nieto’s
complaints for lack of subject-matter jurisdiction.

                                           -5-
                                         III.

      Next, we consider whether DHS properly reinstated the Removal Order. This
Court reviews reinstatement of a prior removal order for substantial evidence and will
not “overturn DHS’s factual findings unless it would not be possible for any
reasonable fact-finder to come to the conclusion reached by the administrator.”
Perez-Garcia v. Lynch, 829 F.3d 937, 940-41 (8th Cir. 2016) (internal quotation
marks omitted).

       Section 1231(a)(5) creates a streamlined process for reinstating prior removal
orders, and it authorizes the Attorney General to reinstate a prior removal order after
finding that an individual has illegally reentered the United States following removal
or voluntary departure pursuant to a removal order. See Perez-Garcia, 829 F.3d at
940. DHS need only show, by clear and convincing evidence, that (1) there is a prior
order of removal; (2) a subsequent departure from the United States pursuant to that
order; and (3) an illegal reentry. Id. The alien may then be removed from the United
States pursuant to the reinstated removal order. See id.

       Lara-Nieto’s petition for review is predicated on a collateral challenge to the
underlying Removal Order, which he argues is legally infirm. Specifically, he
complains that: (1) the Notice of Intent erroneously charged Lara-Nieto with
committing an aggravated felony as defined by 8 U.S.C. § 1101(a)(43)(B) (defining
an aggravated felony, in part, as a controlled substance offense); and (2) the Notice
of Intent and Removal Order failed to identify the state statute under which Lara-
Nieto was actually convicted. Thus, Lara-Nieto asserts that DHS failed to adequately
charge and prove the basis for removability in 2003, and he now argues that DHS’s
reinstatement of the Removal Order constitutes a “gross miscarriage of justice” and
violates his due process rights.

                                         -6-
       The reinstatement statute, however, prevents Lara-Nieto from attacking the
validity of the underlying Removal Order in a petition for review of the reinstatement
order. See 8 U.S.C. § 1231(a)(5) (“[T]he prior order of removal is . . . not subject to
being reopened or reviewed . . . .”); see also Torres-Tristan v. Holder, 656 F.3d 653,
656 (7th Cir. 2011) (declining to entertain challenge to underlying removal order in
a petition for review of an order reinstating removal order); Garcia-Villeda v.
Mukasey, 531 F.3d 141, 150 (2d Cir. 2008) (same). Put simply, “[i]n a challenge to
reinstatement of a prior final order of removal, our jurisdiction is limited to the
reinstatement itself and we may not reopen or review the prior order.”
Mendez-Gomez v. Barr, 928 F.3d 728, 732 (8th Cir. 2019); see also Gomez-Olvera
v. Napolitano, 451 F. App’x 611, 613 (8th Cir. 2012) (per curiam) (“We cannot
review the underlying order, however, in light of the reinstatement statute . . . .
Accordingly, [petitioner’s] contention that the [prior removal order] was legally
erroneous must fail.”).

       Accordingly, we lack jurisdiction to consider Lara-Nieto’s arguments
concerning the validity of the underlying Removal Order. Our review is limited to
“those issues establishing the agency’s right to proceed under [8 U.S.C.
§ 1231(a)(5)]—the alien’s identity, the existence of a prior removal order, and
whether the alien has unlawfully reentered.” Perez-Garcia, 829 F.3d at 940
(alteration in original) (internal quotation marks omitted). As Lara-Nieto concedes
his identity, the existence of the Removal Order, and that he unlawfully reentered the
United States, we find that substantial evidence supported DHS’s decision to reinstate
the Removal Order.4


      4
       Although 8 U.S.C. § 1231(a)(5) strips us of our jurisdiction to review the
Removal Order, it is worth noting that other circuits have held that the savings
provision in 8 U.S.C. § 1252(a)(2)(D) may confer jurisdiction over constitutional
claims and legal challenges related to an underlying removal order. See, e.g., Luna-
Garcia De Garcia v. Barr, 921 F.3d 559, 564-65 (5th Cir. 2019). These circuits,
however, have almost uniformly held that § 1252(a)(2)(D) is subject to the 30-day

                                         -7-
                                         IV.

       Finally, we consider whether the IJ erred in determining that Lara-Nieto was
ineligible for withholding of removal or protection under CAT. “We review [the]
denial of an application for withholding of removal or CAT protection under the
deferential substantial evidence standard.” Mendez-Gomez, 928 F.3d at 733 (internal
quotation marks omitted).5

       “To qualify for withholding of removal, an applicant must show a clear
probability . . . that his . . . life or freedom would be threatened in the proposed
country of removal on account of race, religion, nationality, membership in a
particular social group, or political opinion.” Mouawad v. Gonzales, 485 F.3d 405,
411 (8th Cir. 2007) (internal quotation marks and citations omitted). The applicant
must also demonstrate that “any future persecution would be carried out by the
government or by a group the government is unable or unwilling to control.” De

filing deadline of § 1252(b)(1)—therefore, in order to use § 1252(a)(2)(D) to
challenge an underlying removal order, an alien must file his petition for review
within 30 days of the date of the underlying removal order, not within 30 days of the
date of the order reinstating the removal order. See id.; Verde-Rodriguez v. Att’y
Gen. United States, 734 F.3d 198, 203 (3d Cir. 2013); Cordova-Soto v. Holder, 659
F.3d 1029, 1031-32 (10th Cir. 2011). But see Vega-Anguiano v. Barr, 942 F.3d 945,
946 (9th Cir. 2019). Because that 30-day period has long since expired, we need not
determine whether 8 U.S.C. § 1252(a)(2)(D) vests this Court with jurisdiction to
consider Lara-Nieto’s collateral challenge to the Removal Order.
      5
       The government urges us to apply an even more deferential “facially
legitimate and bona fide reason” standard of review. Because we can affirm under
the more generous substantial evidence standard, we need not consider this issue. See
Hernandez-Aquino v. Barr, 770 F. App’x 88 (Mem), 88 n.2 (4th Cir. 2019)
(assuming, without deciding, that the substantial evidence standard of review applies
because the petitioner’s claims fail under that standard); cf. Andrade-Garcia v. Lynch,
828 F.3d 829, 836 (9th Cir. 2016) (rejecting the “facially legitimate and bona fide
reason” standard and instead applying a substantial evidence standard).

                                         -8-
Castro-Gutierrez v. Holder, 713 F.3d 375, 381 (8th Cir. 2013). “[A]n alien seeking
to establish persecution based on the violent conduct of private actors must show
more than difficulty controlling private behavior. Instead, [he] must show that the
government condoned it or at least demonstrated a complete helplessness to protect
the victims.” Id. (internal quotation marks and citations omitted).

       To obtain relief under CAT, “an alien must instead establish that it is more
likely than not that he or she would be tortured if removed to the proposed country
of removal.” Mouawad, 485 F.3d at 413 (internal quotation marks omitted).
Importantly, “[t]he torture must be inflicted by or at the instigation of or with the
consent or acquiescence of a public official or other person acting in an official
capacity.” Cambara-Cambara v. Lynch, 837 F.3d 822, 826 (8th Cir. 2016) (internal
quotation marks omitted). “A government does not acquiesce in the torture of its
citizens merely because it is aware of the torture but powerless to stop it, but it does
cross the line into acquiescence when it shows willful blindness toward the torture
of citizens by third parties.” Mouawad, 485 F.3d at 413 (internal quotation marks
and citations omitted).

       We see no error in the IJ’s determination that Lara-Nieto failed to show that he
is eligible for withholding of removal. Even if we assume, without deciding, that
individuals returning to Mexico after living in the United States and individuals with
hearing impairments constitute cognizable social groups, Lara-Nieto did not
demonstrate a reasonable possibility he would actually be persecuted on the basis of
a protected ground should he return to Mexico. First, to the extent Lara-Nieto argues
that he fears generalized violence in Mexico or extortion by criminals as an individual
returning to Mexico after living in the United States, his argument fails because he
did not offer sufficient proof suggesting that he is actually at risk of persecution by
private actors and that the government of Mexico is unable or unwilling to prevent
it. Harm arising from such general country conditions does not ordinarily support a
claim of persecution. See Malonga v. Holder, 621 F.3d 757, 766 (8th Cir. 2010).

                                          -9-
Second, Lara-Nieto’s arguments about persecution arising from his hearing
impairment are also unpersuasive. Indeed, he testified that he was never physically
harmed or threatened while in Mexico because of his hearing impairment or any other
reason. The fact that his disability might hinder his ability to secure employment and
medical attention and may cause others to discriminate against him, while
unfortunate, does not rise to the level of persecution. See id. (non-specific threats,
or those lacking in immediacy, do not amount to persecution); see also
Krasnopivtsev v. Ashcroft, 382 F.3d 832, 839 (8th Cir. 2004) (noting that “low-level
types of intimidation or harassment are not sufficiently severe” to constitute
persecution).

       Similarly, we find no error in the IJ’s determination that Lara-Nieto is
ineligible for relief under CAT. As discussed above, the asylum officer’s written
findings and the IJ’s order do not clearly discuss the basis for his claim for protection
under CAT—instead, they simply state that he has not shown a reasonable fear of
torture. Lara-Nieto has not pointed us to any facts in the record that would sustain
a claim for protection under CAT, and he does not appear to present any argument in
his brief that he would be tortured if removed to Mexico. See Martine v. Lynch, 840
F.3d 1002, 1005 (8th Cir. 2016) (“‘Torture’ is separately defined and is not
synonymous with ‘persecution.’”).

                                           V.

       For these reasons, we deny the petition for review in the lead case and affirm
the district court in the consolidated cases.
                         ______________________________




                                          -10-